Detailed Action

1.	This Office Action is responsive to the Amendment filed 11/25/2020.  Claims 1 and 8 have been amended.  Claims 1-8 are presented for examination.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 102

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claims 1-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by KANEVSKY et al. (US 2003/0088463 A1), hereinafter "KANEVSKY".

KANEVSKY teaches an information provision apparatus comprising:
a processor (Fig. 4, CPU 251); and
a memory (Fig. 4, memory 257) storing instructions which, when executed by the processor ([0037]), cause the information provision apparatus to function as:
a person identification unit configured to identify a plurality of people for whom information is provided (i.e., the information contained on the card includes charge account information as well as the customer identity and the card reader system may be used to verify charge cards and identify persons in the location) ([0028], [0031] and [0034-0035]);
a storage unit configured to store personal information with respect to a person constituting a group and group information including a relatedness of a plurality of people in the group (i.e., storing in database 356 data concerning a plurality of persons and their activities, goods or services, and advertisements for various ones or categories of said goods or services or activities; receiving data concerning a current transaction for the group of persons; … generating the advertisement optimized to users and communicating the optimized advertisement to the group of persons [0045].  Kanevsky also teaches the classifier/relater module 304 extracts common elements from characteristics of several persons, e.g., several persons at a location who are determined as being old and female, or several persons who are smoking.  Additionally, the classifier/relater module 304 functions to relate different pieces of collected data … Preferably, the relationship between classes of different goods/services may be represented as a table with entries in intersections of columns and rows that count how often corresponding pairs of classes occur.  As shown in Fig. 5, the classification information produced by classifier/relater module 304 is stored in customer/person database 126 which includes customer names, customer classes, history of customer activity and any other data essential for advertisement optimization [0039]);
a relatedness identification unit configured to identify the relatedness of a plurality of people based on a result of the identification of the plurality of people and the group information (i.e., the classifier/relater module 304 extracts common elements from characteristics of several persons, e.g., several persons at a location who are determined as being old and female, or several persons who are smoking.  Additionally, classifier/relater module 304 relates classes of customers and their behavioral characteristics to classes of goods [0038-0039].  For example, if the image data shows several women in some section of a cosmetic section of a store with red hair, the advertisement on a public display monitor 102 may include a description of shampoo for red hair [0029].  As an example, if it is detected that there are several drivers in the same location with some common interests, the an advertisement would be displayed on a bill board at this location that addresses these common interests [0031]);
an information provision unit configured to, in order to cause information to be perceivably outputted from an output unit to the people, provide predetermined information to the output unit (i.e., the appropriate advertisement may be generated/provisioned for download to the electronic bill-board display 101) ([0031]); and
a selection unit configured to, based on the relatedness, select the predetermined information (i.e., if it is detected that there are several drivers in the same location with some common interests, then an advertisement would be displayed on a bill board at this location that addresses these common interests) ([0029], [0031] and [0038-0039]).  

KANEVSKY teaches the information provision apparatus according  to claim 1, wherein the selection unit selects the predetermined information from among first information associated with the relatedness (i.e., if the image data shows several women in some section of a cosmetic section of a store with red hair, the advertisement on a public display monitor may include a description of shampoo for red hair) ([0029]).  

6.	As to claim 3, KANEVSKY teaches the information provision apparatus according to claim 2, wherein the selection unit selects the predetermined information by applying a predetermined priority order to the first information (i.e., if there are two items and cigarette is ranked higher than beer (there are more people at that location that smoke than drink), produce an advertisement about cigarettes) ([0039]).  

7.	As to claim 4, KANEVSKY teaches the information provision apparatus according to claim 3, further comprising a group identification unit configured to identify a group comprising the plurality of people, wherein the selection unit, based on preference information for the group comprising the plurality of people identified by the group identification unit - 30 -H1180368US01/P218-0943USamong preference information that is configured for each group comprising a particular plurality of people, determines a predetermined priority order (i.e., if there are more people at that location what smoke than drink, then the advertisement generator module may select cigarette over beer to produce an advertisement ([0039].  For example, it may first display beer advertisement and then shampoo for persons with red hair if the information shows that there are several persons ordering beer in a restaurant with several women present with red hair [0040]).

8.	As to claim 5, KANEVSKY teaches the information provision apparatus according to claim 3, wherein the selection unit, in a case where there are a plurality of applicable relatednesses for the plurality of people, selects the predetermined information from among first information associated with all of the plurality of applicable relatednesses (i.e., if there are two items and cigarette is ranked higher than beer (there are more people at that location that smoke than drink), produce an advertisement about cigarettes) ([0039]).
  
9.	As to claim 6, KANEVSKY teaches the information provision apparatus according to claim 1, further comprising an identification unit configured to, based on an image or audio of the plurality of people, identify each of the plurality of people (i.e., establishing user identities and physical characteristics include: obtaining visual images, customer’s fingerprints, eye scans, voice patterns, and the like) ([0031]).  

10.	As to claim 7, KANEVSKY teaches the information provision apparatus according to claim 1, wherein the plurality of people are people in a space inside a vehicle (i.e., since video camera devices can obtain visual images such as several women in some section of a cosmetic section of a store with red hair and detect several drivers in the same location with some common interests, inherently, the system can detect and obtain visual images of people in a space inside a vehicle for cars having at least one passenger) ([0029] and [0031]).

11.	As to claim 8, KANEVSKY teaches a control method of an information provision apparatus comprising:
identifying a plurality of people for whom information is provided (i.e., the information contained on the card includes charge account information as well as the customer identity and the card reader system may be used to verify charge cards and identify persons in the location) ([0028], [0031] and [0034-0035]);
storing personal information with respect to a person constituting a group and group information including a relatedness of a plurality of people in the group (i.e., storing in database 356 data concerning a plurality of persons and their activities, goods or services, and advertisements for various ones or categories of said goods or services or activities; receiving data concerning a current transaction for the group of persons; … generating the advertisement optimized to users and communicating the optimized advertisement to the group of persons [0045] and the relationship between classes of different goods/services may be represented as a table with entries in intersections of columns and rows that count how often corresponding pairs of classes occur … the classification information produced by classifier/relater module 304 is stored in customer/person database 126 which includes customer names, customer classes, history of customer activity and any other data essential for advertisement optimization [0039]);
(i.e., the classifier/relater module 304 extracts common elements from characteristics of several persons, e.g., several persons at a location who are determined as being old and female, or several persons who are smoking.  Additionally, classifier/relater module 304 relates classes of customers and their behavioral characteristics to classes of goods [0038-0039].  For example, if the image data shows several women in some section of a cosmetic section of a store with red hair, the advertisement on a public display monitor 102 may include a description of shampoo for red hair [0029].  As an example, if it is detected that there are several drivers in the same location with some common interests, the an advertisement would be displayed on a bill board at this location that addresses these common interests [0031]);
in order to cause information to be perceivably outputted from an output unit to the people, providing predetermined information to the output unit (i.e., the appropriate advertisement may be generated/provisioned for download to the electronic bill-board display 101) ([0031]); and
based on the relatedness, selecting the predetermined information (i.e., if it is detected that there are several drivers in the same location with some common interests, then an advertisement would be displayed on a bill board at this location that addresses these common interests) ([0029], [0031] and [0038-0039]).  
Response to Arguments

12.	Applicant's arguments filed 11/25/2020 have been fully considered but they are not persuasive.

13.	In the Remarks, Applicants argued in substance that
	(A)	Kanevsky does not teach or suggest “a storage unit configured to store personal information with respect to a person constituting a group and group information including a relatedness of a plurality of people in the group; a relatedness identification unit configured to identify the relatedness of a plurality of people based on a result of the identification of the plurality of people and the group information,” as recited in amended claim 1. (Recited from pages 9-10 of the Remarks)
	As to point (A), Examiner respectfully disagrees noting that Kanevsky does teach:
a storage unit configured to store personal information with respect to a person constituting a group and group information including a relatedness of a plurality of people in the group (i.e., storing in database 356 data concerning a plurality of persons and their activities, goods or services, and advertisements for various ones or categories of said goods or services or activities; receiving data concerning a current transaction for the group of persons; … generating the advertisement optimized to users and communicating the optimized advertisement to the group of persons [0045].  Kanevsky also teaches the classifier/relater module 304 extracts common elements from characteristics of several persons, e.g., several persons at a location who are determined as being old and female, or several persons who are smoking.  Additionally, the classifier/relater module 304 functions to relate different pieces of collected data … Preferably, the relationship between classes of different goods/services may be represented as a table with entries in intersections of columns and rows that count how often corresponding pairs of classes occur.  As shown in Fig. 5, the classification information produced by classifier/relater module 304 is stored in customer/person database 126 which includes customer names, customer classes, history of customer activity and any other data essential for advertisement optimization [0039]);
a relatedness identification unit configured to identify the relatedness of a plurality of people based on a result of the identification of the plurality of people and the group information (i.e., the classifier/relater module 304 extracts common elements from characteristics of several persons, e.g., several persons at a location who are determined as being old and female, or several persons who are smoking.  Additionally, classifier/relater module 304 relates classes of customers and their behavioral characteristics to classes of goods [0038-0039].  For example, if the image data shows several women in some section of a cosmetic section of a store with red hair, the advertisement on a public display monitor 102 may include a description of shampoo for red hair [0029].  As an example, if it is detected that there are several drivers in the same location with some common interests, then an advertisement would be displayed on a bill board at this location that addresses these common interests [0031]).

14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N NGUYEN whose telephone number is (571) 272-3886. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG N NGUYEN/Primary Examiner, Art Unit 2441